AlleN, J.
At common law the husband was liable for the tort of his wife, although committed without his knowledge or consent and in his absence, and although living separate at the time, on the ground that “as her legal existence was incorporated in that of her husband, she *316could not be sued 'alone, and if tbe busband was protected from responsibility tbe injured party would be without redress.” Roberts v. Lisenbee, 86 N. C., 136.
Tbis principle was modified by tbe act of 1871-2 (Rev., 2105), so tbat tbe busband could only be beld liable for torts committed while tbe busband was living with tbe wife, tbe statute providing tbat, “Every busband living with bis wife shall be jointly liable with her for all damages accruing from any tort committed by her.”
Tbis statute has not been amended or repealed, and since its enactment it has been beld tbat “a busband is liable for slanderous words spoken by bis wife in bis absence and without bis knowledge or consent.” Presnell v. Moore, 120 N. C., 390.
In tbe Roberts case tbe doctrine of tbe liability of tbe busband was adhered to notwithstanding tbe courtesy act of 1848, tbe provisions of tbe Constitution of 1868 vesting in her tbe separate estate, tbe marriage act of 1871-2, and other statutes, giving her many of tbe rights of a feme sole, all of which were considered, and tbe Martin Act of 1911, cb. 109, allowing her to contract in certain cases as if unmarried, and tbe act of 1913, cb. 13, giving to a married woman her personal earnings and any damages sustained by her for personal injuries, with tbe right to sue alone, simply add additional rights without changing tbe principle.
These later statutes do not purport to change or modify tbe earlier statute, fixing liability on tbe busband, and as all may well stand together, and are certainly not irreconcilable, it cannot be beld tbat they operate as a repeal by implication.
No error.